Judgment unanimously affirmed. Memorandum: Petitioner was convicted in 1973 and sentenced to 4 to 12 years for possession of drugs, 2>A to 7 years for possession of a weapon as a felony and 4 years on another charge of possession of a weapon. He met with the Parole Board in October, 1975 and was ordered held for a later appearance before the board for consideration of parole in October, 1977. The board gave to petitioner the following statement of its reasons for denying him parole at that time: "1. Your criminal record. All your past arrests involved weapons. 2. Your present incarceration involved a shootout with police. 3. You show no insight and little remorse for your past behavior. 4. Your unrealistic plans for the future.” Petitioner instituted this article 78 proceeding to require respondent Board of Parole to state more meaningful reasons for denying him parole. Special Term dismissed the petition, holding that the reasons stated by the board are meaningful and sufficient. We agree (see Matter of Odom v Henderson, 57 AD2d 710, dec April 7, 1977). (Appeal from judgment of Cayuga Supreme Court—art 78.) Present—Marsh, P. J., Cardamone, Dillon, Goldman and Witmer, JJ.